IN THE
                             TENTH COURT OF APPEALS

                                    No. 10-18-00221-CR

DARYL JOE,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                              From the 13th District Court
                                Navarro County, Texas
                              Trial Court No. D37693-CR


                                        OPINION


          In one issue, appellant, Daryl Joe, contends that the evidence supporting his

conviction for theft of cargo is insufficient. See TEX. PENAL CODE ANN. § 31.18(c)(2). We

affirm.

                               I.    SUFFICIENCY OF THE EVIDENCE

          In his sole issue on appeal, appellant asserts that his conviction is not supported

by sufficient evidence because the mattresses and box springs were not stolen cargo, as
defined by the relevant statute, and because he did not possess the trailer and its contents

given that a reasonable fact finder could not have found from the evidence that he

“hooked up” to the trailer.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.


Joe v. State                                                                                 Page 2
               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        In the instant case, appellant was charged by indictment with theft of cargo valued

over $10,000, but under $100,000.         Specifically, the State alleged that appellant

“intentionally and knowingly conduct[ed] an activity in which the defendant possessed

stolen cargo, to wit: mattresses and box springs by hooking up the truck he was driving

to the trailer where the cargo was located . . . .” The alleged criminal offense is codified

in section 31.18(b)(1) of the Texas Penal Code. See TEX. PENAL CODE ANN. § 31.18(b)(1).

        Specifically, section 31.18(b)(1) of the Texas Penal Code provides that a person

commits the offense of cargo theft if the person:

    (1) knowingly or intentionally conducts, promotes, or facilitates an activity in
        which the person receives, possesses, conceals, stores, barters, sells,
        abandons, or disposes of:

               (A) stolen cargo; or

               (B) cargo explicitly represented to the person as being stolen cargo;
               or . . . .

Joe v. State                                                                             Page 3
Id. § 31.18(b)(1).

        We first address appellant’s contention that there was insufficient evidence to

demonstrate that the mattresses and box springs were stolen cargo. Under section 31.18

of the Texas Penal Code, “[c]argo” is defined as:

        goods, as defined by Section 7.102, Business & Commerce Code, that
        constitute, wholly or partly, a commercial shipment of freight moving in
        commerce. A shipment is considered to be moving in commerce if the
        shipment is located at any point between the point of origin and the final
        point of destination regardless of any temporary stop that is made for the
        purpose of transshipment or otherwise.

Id. § 31.18(a)(1).

        At trial, David Richards, facility manager for Corsicana Bedding, described how

mattresses and box springs are manufactured at the Corsicana Bedding plant, prepared

for shipping, and moved to a trailer for shipping. According to Richards, the goods in

question, which amounted to 145 items with a value of $42,900, including the JB Hunt

trailer, had already been transferred to a sealed shipping container inside a trailer.

Furthermore, a bill of lading had been issued for the goods in question.1 See B.W.

McMahan & Co. v. State Nat’l Bank, 160 S.W. 403, 404 (Tex. Civ. App.—San Antonio 1913,




        1   Specifically, Richards testified that once the cargo is loaded into the trailer, Corsicana Bedding
employees seal the trailer door with a yellow seal. The driver of the trailer retrieves the bill of lading,
inspects the product and his paperwork to make sure that it matches, and then puts a red seal on the trailer
door. Richards further recounted that: “Once they get [the trailer] completely full, they put the paperwork
in the back. And they pull it out on the yard and close the doors and drop it. And then put an empty
[trailer] in its spot.” In any event, once the yellow seal is placed on the trailer door, the goods are stationed
for transit, and Richards noted that the goods are now somebody else’s property.


Joe v. State                                                                                             Page 4
no writ) (“The transfer of a bill of lading has only the effect of transferring the title to, and

the constructive possession of, the very goods for which the bill is a representative.”); see

also Fletcher L. Yarbrough & Co. v. Tex. & N. O. R. Co., 226 S.W.2d 257, 259 (Tex. Civ. App.—

Dallas 1949, no writ) (“A bill of lading evidences title to and possession of goods therein

specified; it represents the goods, and when executed and delivered, is constructive

delivery of the goods themselves to the carrier issuing the bill of lading. The bill of lading

serves the function: (1) as receipt for the goods; (2) a contract for their carriage; and (3)

evidence of title to the goods delivered to it.”). As such, the goods were no longer in

Corsicana Bedding’s possession, but rather, had transferred to the carrier in the shipping

yard. The transfer of possession of the goods demonstrates that the goods were moving

in commerce and were “cargo” within the meaning of section 31.18(a)(1) of the Texas

Penal Code. See TEX. PENAL CODE ANN. § 31.18(a)(1). The fact that the goods were still in

the shipping yard is of no consequence because, under section 31.18(a)(1) of the Texas

Penal Code, this stage of the shipping process was merely a temporary stop that has no

effect on the analysis as to whether the goods are moving in commerce. See id.

        Next, appellant argues that a reasonable factfinder could not have found the

evidence sufficient that he “hooked up” to the trailer, as alleged, or that he ever

“possessed” the goods in question. Once again, we disagree.

        Here, Juan Carlos Perez, a warehouse supervisor for Corsicana Bedding, testified

that, on the night in question, he observed and took pictures of appellant’s blue Volvo


Joe v. State                                                                              Page 5
semi-truck “hooked up” to a JB Hunt trailer that contained mattresses and box springs.

Specifically, appellant “hooked up” the fifth wheel to the trailer and was attempting to

connect the air lines and the lights when he got caught. The State proffered Perez’s

pictures of appellant’s blue semi-truck “hooked up” to the trailer.

        Rafael Lemus, plant manager for Corsicana Bedding, stated that appellant was not

supposed to pick up a trailer from Corsicana Bedding. In fact, Mark Nanny, patrol

sergeant for the Corsicana Police Department, noted that appellant did not have a load

number affiliated with any load from Corsicana Bedding. Furthermore, both Lemus and

Perez explained that only JB Hunt trucks were supposed to haul JB Hunt trailers, which

undermined appellant’s argument at trial that he had been told to come pick up a trailer.

        On cross-examination, Perez acknowledged that appellant had not manually

“hooked up” the brake lines or raised the lifts. On appeal, appellant contends that

because he had not manually “hooked up” the brake lines or raised the lifts, his actions

constituted, at most, an attempt to “hook up” the trailer. However, because this Court

has held that “asportation—the act of carrying away or removing property—is not an

element of statutory theft,” Hawkins v. State, 214 S.W.3d 668, 670 (Tex. App.—Waco 2007,

no pet.), we find appellant’s argument to be unpersuasive, as it is irrelevant to our

analysis that appellant was unable to move the trailer “even one inch.”2



        2 Indeed, section 31.18 of the Texas Penal Code is entitled, “Cargo Theft,” which necessarily relates
to the theft statute codified in section 31.03 of the Texas Penal Code. See TEX. PENAL CODE ANN. § 31.03. As
relevant to this case, to prove the offense of theft, the State must prove beyond a reasonable doubt that a

Joe v. State                                                                                          Page 6
        Importantly, viewing the evidence in the light most favorable to the jury’s verdict,

a rational factfinder could have found beyond a reasonable doubt that appellant engaged

in conduct—namely, “hooking up” the trailer to his truck—that demonstrated possession

of the goods. See TEX. PENAL CODE ANN. § 1.07(a)(39) (providing that “[p]ossession”

means “actual care, custody, control, or management”); see, e.g., Poindexter v. State, 153

S.W.3d 402, 405-06 (Tex. Crim. App. 2005) (stating, in the context of drug-possession case,

that the State may prove possession through direct or circumstantial evidence, although

the evidence must establish that the accused’s connection with the contraband was more

than fortuitous). Thus, the evidence is sufficient to support appellant’s conviction for

cargo theft under section 31.18(b)(1) of the Texas Penal Code. See TEX. PENAL CODE ANN.

§ 31.18(b)(1); see also Zuniga, 551 S.W.3d at 732-33. We overrule appellant’s sole issue on

appeal.

                                           II.     CONCLUSION

        We affirm the judgment of the trial court.




                                                         JOHN E. NEILL
                                                         Justice




person “unlawfully appropriate[d] property with the intent to deprive the owner of the property.” Id. And
because of the close relationship between the two statutes, we find that many of the principles associated
with the theft statute—in particular, the fact that asportation need not be proven by the State—should also
apply to section 31.18 of the Texas Penal Code.

Joe v. State                                                                                        Page 7
Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
(Chief Justice Gray dissenting)
Affirmed
Opinion delivered and filed March 3, 2021
Publish
[CRPM]




Joe v. State                                Page 8